Citation Nr: 0910031	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-19 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a benign tumor of the 
right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to 
November 1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to service connection 
for a benign tumor of the right leg.

The Veteran was accorded a hearing before the undersigned on 
October 31, 2008. 


FINDING OF FACT

The competent evidence of record indicates that a benign 
tumor of the right leg is not attributable to service.


CONCLUSION OF LAW

A benign tumor of the right leg was not incurred in or 
aggravated by active service. 
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.

Regarding the claim for service connection, the Board 
concludes that the Veteran has been afforded appropriate 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the Veteran in July 2005, prior to the initial 
adjudication of the claim.  The letter notified the Veteran 
of what information and evidence had to be submitted to 
substantiate a claim for service connection.  

As to informing the Veteran of what information and evidence 
he was to provide to VA and what information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter stated that he would need to give 
VA enough information about the records so that it could 
obtain them for him.  As an aside, he was also told to submit 
any evidence in his possession that pertained to the claim.

The Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) holds that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  As previously defined by the 
courts, those five elements are: (1) Veteran status; (2) 
existence of a disability; (3) a connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  In the present appeal, a 
March 2006 letter to the Veteran included the type of 
evidence necessary to establish a disability rating and 
effective date for the disability on appeal.  

Notwithstanding this belated Dingess notice, the Veteran has 
not been prejudiced, because he has had a meaningful 
opportunity to participate effectively in the processing of 
his claim.  As noted above, the Veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate the claim for service connection in July 2005, 
prior to the initial adjudication of the claim.  Further, as 
discussed in detail below, a preponderance of the evidence is 
against the claim for service connection, and therefore any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  For these 
reasons, it is not prejudicial to the Veteran for the Board 
to proceed to decide this appeal at this time.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has obtained service treatment 
records and private medical records.  

The Board acknowledges that the Veteran was not examined for 
the purpose of addressing his service connection claim for a 
benign tumor; however, given the facts of this case, a VA 
examination is not required.  VA's duty to provide a medical 
examination is not triggered unless the record contains 
competent evidence of a current disability or symptoms of a 
current disability, evidence establishing that an event, 
injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or 
with a service-connected disability.  38 U.S.C.A. § 5103A(d). 

In this case, there is no credible, competent evidence 
indicating that a benign tumor may be associated with 
service.  The Board finds that the evidence does not reflect 
competent evidence showing a nexus between service and the 
Veteran's benign tumor.  Thus, the evidence does not warrant 
the conclusion that a remand for an examination and/or 
opinion is necessary to decide the claim.  See 38 C.F.R. § 
3.159(c)(4).  

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the Veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  The holding in Charles was 
clearly predicated on the existence of evidence of both in-
service incurrence and of a current diagnosis.  Simply 
stated, referral of this case for an examination or 
obtainment of a medical opinion under the circumstances here 
presented would not shed any additional light on the matter 
at issue.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  See also 
38 U.S.C.A. § 5103A(a)(2) (West 2002).

Because the evidence of record is sufficient to make a 
decision on the claim, VA is not required to provide the 
Veteran with a medical examination absent a showing by the 
Veteran of an indication of a causal connection between the 
claimed disability and service.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  Such is not present in this case.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

II.  Pertinent Law and Regulations 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service-connected if the evidence of 
record reveals that the Veteran currently has a disability 
that was chronic in service or, if not chronic, that was 
present in service with continuity of symptomatology 
demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  Evidence that relates the current disability to 
service must be medical unless it relates to a disability 
that may be competently demonstrated by lay observation.  
Savage, 10 Vet. App. at 495-97.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service-
connected if all the evidence, including pertinent service 
records, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

III.  Analysis 

The Veteran contends that a benign tumor in his right leg is 
attributable to service.  

A review of the Veteran's service treatment records show that 
on his May 1958 induction examination he reported breaking 
his leg in March 1958 and fracturing his right tibia.  The 
service records were negative for any complaints or abnormal 
findings regarding any growths in the Veteran's right leg.  
The Veteran's report of medical history at separation 
examination in November 1960 indicated that he had a bone, 
joint or other deformity.  It was reported that he had in 
March 1958, prior to service, he had fractured his right 
fibula and felt discomfort after standing for long periods of 
time.   However, clinical examination at that time revealed 
the lower extremities were normal.

At a hearing before the undersigned, the Veteran testified 
that while in service the doctors found his right leg to be 
longer than his left.  However, no service treatment record 
substantiates this finding.  The only notation in the service 
records concerning the Veteran's right leg is that it hurt 
after prolonged standing.  November 1992 medical records 
report that the varying length of the Veteran's legs probably 
dates at least to the time of his fracture.  

The medical records subsequent to service first note a tumor 
in the Veteran's right leg in 2000.  The Veteran reported 
that the pain had been with him since service.  A medical 
record in September 2000 reports that the Veteran had noticed 
the soft tissue mass in the posterior of his right leg about 
20 years prior, around 1980, well after his separation from 
service.  

May 2005 medical records attribute the Veteran's right leg 
pain to radiculopathy emanating from the osteoarthritis in 
his back.  No mention was made of a benign tumor. 

March 2006 medical records report that the Veteran had a 
large soft tissue mass in his right popliteal fossa.  The 
examiner reported that the Veteran has no neurologic signs or 
symptoms and he screened negative for deep vein thrombosis.

In a November 2008 letter, Dr. S.C.W. wrote that after a 
thorough review of the Veteran's records he could not find 
any mention of right leg pain until 1993, when the Veteran 
initially complained of discomfort and swelling in his right 
lower leg.  An ultrasound was conducted and no abnormalities 
were seen.  Dr. S.C.W. became aware of the Veteran's pain in 
1999 and an MRI conducted in August 2000 revealed a large 
lipoma in the posterial distal thigh extending into the upper 
calf.  Dr. S.C.W. reported that the lipoma was benign and he 
could not relate the etiology of the Veteran's pain to any 
disability. 

A thorough review of the record reveals that the 
preponderance of the evidence is against the claim.  The 
Veteran did not report for treatment or complain of a mass in 
his leg while in service.  The only evidence in service of 
leg pain was noted at the Veteran's separation examination 
and the reference was to a fractured leg that happened prior 
to service. Indeed, the first complaints regarding the 
Veteran's right leg subsequent to service are in 1993 when no 
mention was made of a tumor.  A benign tumor was documented 
in 2000 and was not related back to the Veteran's service, 
nor was it at any point linked to any pain the Veteran was 
experiencing.  In fact, the Veteran's right leg pain was 
attributed to radiculopathy from his back.  Service 
connection is not in order for any back disability.

The Board notes that the lack of any post-service medical 
evidence until 2000 is highly probative.  The United States 
Court of Appeals for the Federal Circuit has determined that 
a significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).
A lay statement written by B.C. in November 2008, stated that 
in November 1960 she picked up the Veteran upon his release 
from service and he reported that he was not able to file a 
claim concerning the weakness in his right leg because he was 
not being released that day.  B.C. reported that since that 
time, he had a limp on one side and the Veteran showed her 
that his right leg was growing larger than the other.  She 
noted that since the Veteran was discharged from service, he 
had had problems with his right leg.  
The Veteran's wife submitted a letter in November 2008.  She 
stated that she married the Veteran in June 1973 and that 
shortly after she met him he complained of leg pains and of 
one leg being longer than the other.  

With respect to the lay statements submitted on the Veteran's 
behalf, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

In the case, the lay statements are outweighed by the lack of 
continuity of symptomatology over the years.  

The Board has considered the applicability of "benefit of 
the doubt" doctrine; however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  


38 U.S.C.A. § 5107(b).  Here, a preponderance of the evidence 
weighs against the Veteran's claim.  Thus, the appeal is 
denied.


ORDER

Entitlement to service connection for a benign tumor of the 
right leg is denied.



____________________________________________
ROBERT O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


